Citation Nr: 1103318	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate disability.

2.  Entitlement to service connection for brain disability.  

3.  Entitlement to service connection for skin disability.

4.  Entitlement to service connection for deep venous thrombosis 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1969, 
with service in the Republic of Vietnam from May to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2007, a statement of the case 
was issued in July 2007, and a substantive appeal was received in 
August 2007.

In a January 2008 statement, the Veteran asserted additional 
claims of service connection for diabetes and for peripheral 
neuropathy of the bilateral lower and bilateral upper 
extremities.  These matters are referred to the RO for 
appropriate action. 

The issues of service connection for brain, skin, and deep venous 
thrombosis disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The Veteran has prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been 
met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prostate disability

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where a Veteran who served for 90 days or more develops 
malignancy to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran served in the Republic of Vietnam during the Vietnam 
Era, he is presumed to have been exposed to herbicide agents.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).  VA currently recognizes 
prostate cancer as associated with exposure to herbicides.  See 
38 C.F.R. § 3.309(e).

The Veteran has a current diagnosis of prostate cancer, as 
reflected by June 2010 private medical records submitted on 
appeal in October 2010.  

The Veteran's service personnel records indicate that he served 
in the Republic of Vietnam from May to October 1968, and the RO 
has conceded service in Vietnam as reflected in the statement of 
the case. 

Since the Veteran served in the Republic of Vietnam during the 
Vietnam Era and now has prostate cancer, presumptive service 
connection for prostate cancer based on Agent Orange exposure in 
Vietnam is granted.  


ORDER

Service connection for prostate cancer is warranted.  The appeal 
is granted to this extent.


REMAND

Other claims

The Veteran appeals the RO's denials of claims for service 
connection for brain, for skin disability, and for deep venous 
thrombosis disability.  He contends that each such disability is 
due to Agent Orange exposure.  Since he served in Vietnam from 
May to October 1968, in-service Agent Orange exposure is presumed 
during that time.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Under 
the circumstances, the Board believes VA examinations are 
appropriate.  38 C.F.R. § 3.159l; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board also notes recent information furnished by the Veteran 
suggesting that the Veteran has been awarded Social Security 
disability benefits.  Appropriate action to request all such 
records is also necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all Social Security 
disability claim records. 

2.  The RO should schedule the Veteran for 
appropriate VA examinations for brain, 
skin, and deep venous thrombosis 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examinations.  All examination 
findings should be clearly reported..

The appropriate examiner should clearly 
indicate whether there is current brain, 
skin, or deep venous thrombosis 
disability. 

As to each such current disability, the 
appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) causally related to the 
Veteran's period of active duty service, 
including Agent Orange exposure.  A 
rationale should be furnished for all 
opinions.

With regard to the brain disability 
examination, the examiner should 
specifically discuss the September 5, 
2010, letter from Kelly Schmidt, M.D.

The examiner should furnish a detailed 
rationale for the opinions with specific 
reference and discussion of service 
treatment records and post-service medical 
records.

3.  In the interest of avoiding further 
remand, the RO should review the 
examination reports to ensure that they 
are responsive to the posed questions and 
include a rational for all opinions.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims can be granted.  
The Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


